Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, the work which we have carried out this week could not have been done without the help of interpreters. It has come to my knowledge that we have 300 freelance interpreters whom the Commission has not paid properly since October. This week the Commission published a document on how it is going to improve things in the administration. We have 300 interpreters who have been without proper pay and who are experiencing some financial difficulties. Could Commissioner Bangemann take this back to his colleagues, and would President Santer, when he has some time away from meeting farmers, arrange to meet the interpreters who work for us and settle this problem?
We take note of that, Mr McMahon, but at the moment we are dealing with the approval of the Minutes. I would ask that only Members who wish to speak on the Minutes should ask for the floor now. If you have a point of order, please say under which Rule you wish to raise it.
Madam President, I would just like to reiterate something that was said yesterday in the minutes about the large number of roll-call votes. We have 245 pages of roll-call votes, and it seems that the smaller the group the more roll-call votes it wants. I defy anybody to tell me whether there is one citizen anywhere in the European Union who wants to know how David Hallam voted on the second part of Amendment 20 of the Florenz Report. It is a ridiculous situation and a waste of money, and should be brought to an end.
That point was raised yesterday, Mr Hallam. We take note of your comment.
Madam President, it is recorded in the Minutes that I raised an objection yesterday to the effect that we did not have a correct German text of the Kazakhstan resolution. My objection was not about the lack of a correct text, but rather the lack of any text at all! Lines drawn below the heading 'Kazakhstan' and crosses and dots can scarcely be called an incorrect text; quite simply, there was no text. That is why I must insist on asking for a check to be carried out to ascertain why such a document was distributed. The reason why some Members mistakenly thought that the proper text was available is that copies of the text were produced for a meeting of the group leaders yesterday morning, but by yesterday evening the distribution desk only had this version with the lines and crosses. The point I am making is that all Members of the House must receive printed texts and not only individual representatives of the groups, otherwise we might as well abolish the Chamber and conduct all our business in the Conference of Presidents!
I can understand your dissatisfaction, Mr Posselt. The matter has been looked into, and it appears that there was indeed a version such as you have described, although there was the other version too. We shall investigate why the proper text was not the only one to be distributed. At least the rest of the House did have the correct version. But we shall look into how it was possible for this to happen.
Madam President, it grieves me to have to agree with Mr Hallam, but the point I would like to make also concerns the number of roll-call votes which was discussed yesterday. What concerns me is not the actual number of votes - I know this is already in hand - but rather why every single Member has to be presented with this weighty tome, when far fewer copies could be produced for those sad Members who actually wish to go through and check how they voted. Alternatively it could be available on the Internet which would save an awful lot of money.
Likewise, with the huge book of minutes. I am sure it is very important, but there are large numbers of Members who have already departed from Strasbourg but are still getting a copy of this in their pigeonholes. It represents a vast expense of time and effort, and could be made available just to those Members who want it or drawn down off the Internet when people wish to refer to specific items.
Ladies and gentlemen, I can understand your agitation, but the Rules of Procedure provide for this to happen. If you wish to change this, you have the opportunity of submitting amendments to the Committee on the Rules of Procedure. Every Member is entitled to do that.
Madam President, concerning pages 29 and 30 of the Minutes in the French version, the president of the sitting - Mr Martin, I think it was - reported that the Conference of Presidents had decided to bring forward the Brussels mini-session from 24 and 25 March to 22 and 23 March.
I should like to repeat here what I said at the Conference of Presidents on behalf of my group. We find this decision neither opportune nor legally correct. It is not opportune because the calendar was set long ago, was adopted by the plenary, and this change has not been put to the House. I am not sure that it is really the place of the Conference of Presidents to change the calendar which has been agreed. The fact that the summit is scheduled for 24 and 25 March in Berlin is no reason to bring the part-session forward and make us decide our position at all costs in advance of that summit. And legally speaking, I am surprised that the Committee on Budgetary Control, one of Parliament's committees, should have been sidestepped in this matter.
The report we asked for from the committee of experts is part of the consequences of our withholding the discharge for 1996. It runs parallel to the procedure normally followed here. The Committee on Budgetary Control, under the annex to the Rules of Procedure which lays down the powers and responsibilities of the committees, has sole responsibility for all questions concerning the implementation of budgets and all questions concerning the financial management of the Commission. It thus has responsibility for giving an opinion - under paragraph 11 of the annex in question - for giving its opinion to Parliament before the House decides its position. The group of experts does not have to put itself in the hands of the political groups. It must first put itself in the hands of the appropriate members of the Committee on Budgetary Control. That is why I regard this decision as neither opportune nor legally sound.
Applause
Ladies and gentlemen, I know there is dissatisfaction, but I should like to explain the legal situation to you once again. According to Rule 10(2) in Chapter II of the Rules of Procedure, which deals with the sessions of Parliament, Parliament shall itself determine the duration of adjournments of the session. This therefore means that we decide once a year on the dates of our sittings for the year ahead. In addition, Rule 10(4) states that the Conference of Presidents, stating its reasons, may alter the duration of adjournments decided pursuant to paragraph 2 at least two weeks before the date previously fixed by Parliament for resuming the session; the date of resumption shall not, however, be postponed for more than two weeks.
Now, Mr Fabre-Aubrespy is saying that he opposed this in the Conference of Presidents. However, it was announced to us - and most of the chairmen of the political groups are present here - that this was in fact the decision taken by the group chairmen in that body. In legal terms, that is perfectly in order, even if you are expressing your dissatisfaction at what was decided. The reasons are as follows - only a few Members were present yesterday, and Mrs Aelvoet made the same point, and she is also a member of the Conference of Presidents: the Conference of Presidents decided to bring forward the part-session in Brussels to Monday, 22 and Tuesday, 23 March to enable Parliament to express its views on the report by the Committee of Independent Experts before the European Council meeting on 24 and 25 March, and in the presence of the President of the Commission. That is quite clear, and we do not need to discuss it any further. The decision has been taken! If you are unhappy, please take the matter up with your group chairmen. There is no point in discussing it any further now, since the legal situation is quite clear.
Madam President, you were kind enough to announce that Mr Posselt's legitimate objection will be examined. May I ask another favour of you: would you please inform the House what will happen if it transpires that Parliament really did vote on a series of lines and dots?
Madam President, this morning I bought a postcard of the new European Parliament building - the new Hemicycle that is being built - but...
I am sorry to interrupt you, Mr Vallvé, but we are still dealing with the approval of the Minutes!
It says on this postcard that the new building is the new hemicycle, the new plenary chamber for the Council of Europe. Did we really erect this building, I wonder, for the Council of Europe?
Madam President, during the last two part-sessions of this Parliament we have sat in this Chamber and voted on hundreds of amendments in various different reports. Many of those reports have then been sent back to committee. Is it not about time that we looked at the Rules of Procedure and tried to decide that if any report comes forward with a certain number of amendments to it, it goes straight back to committee without wasting the time of this House? We would then have more time to get on with debates, which is what we should be doing as Members of Parliament.
Let me repeat: if any Member feels that the Rules of Procedure need to be changed - and incidentally there will be a debate on this subject in March - then they should simply take the necessary measures. Each and every Member is entitled to propose amendments to the Rules of Procedure. There is no point in just calling for these changes and then not following this up with any action. If you think that things are not being done in an appropriate way, then you can submit your proposals.
Madam President, you rightly said, and substantiated it by reference to the Rules of Procedure, that the part-session dates are laid down and can be changed again within a certain time-limit. I do not question that. Nevertheless, I should like to remind everyone that the report by this committee of wise men has been produced in response to the whole question of how we should deal with the discharge for 1996. To that extent, it is only right that the committee responsible, namely the Committee on Budgetary Control, should be able to deliver its opinion on the issue.
Applause
If we did that through resolutions by the political groups, that might be a solution, but at the end of the day this report is floating in thin air somewhere, in the sense that it is not in any way incorporated into our parliamentary work. I wish to point out that we should initiate a proper procedure here to avoid the possibility of the report falling victim to political discrepancies and thereby failing to shed any light on the issue, in which case Parliament could do nothing with it. That is why I insist that this report by the wise men be dealt with in the Committee on Budgetary Control.
Applause
Thank you, Mrs Theato. Your comments will be passed on and recorded in the Minutes. They will be dealt with by the appropriate body.
Madam President, may we therefore assume that the committee meetings which would have been held on the 22nd and 23rd have now been postponed until the 24th and 25th?
That is indeed the case. However, you will be informed of that again in writing.
Madam President, still on the subject of the Minutes, may I say that you quoted the Rule correctly, but that Rule 10 in Chapter II also has a fifth paragraph, which states that, exceptionally, after consulting the Conference of Presidents, the President shall convene Parliament at the request of a majority of its Members or at the request of the Commission or the Council. So this means that, provided a majority of Members so wish, we can indeed discuss these dates.
That is correct, Mr Rübig, but at the moment no such request has been submitted.
Madam President, ladies and gentlemen, it was essential to find another date for the mini-session, because otherwise the Commission would have had to be in two places at once - with us in Brussels to hear Parliament's assessment of the report of the committee of wise men, and in Berlin discussing Agenda 2000 with the Council. That was not possible. So we agreed at the Conference of Presidents - I did, my group did - that the mini-session should be brought forward. That is one part of the story.
The second part of the story is the question of why this is being discussed here in the plenary. I maintained that this should be dealt with through the Committee on Budgetary Control. But I was in a minority, as other people were too. So if the House thinks it would be better done through the Committee on Budgetary Control - as I do - we should plan to hold a vote on it, and we can easily do that at the March part-session here in Strasbourg, because that will be coming up first. So I propose that we schedule a vote on this for the March part-session, and then it will be over and done with.
Thank you, Mrs Aelvoet. Since some of the members of the Conference of Presidents are also present, that will no doubt be discussed again.
Madam President, I had not intended to intervene but some of the questions that have been raised here and in the debate are based, perhaps, on a certain misunderstanding. Mrs Aelvoet has dealt with the issue of the date. There was a preference in the Conference of Presidents to bring the date of the plenary session forward. That was for a number of good reasons. We wanted to have present at our debate President Santer from the Commission. If the House insists on maintaining the original date, President Santer will, instead, be at a European Council meeting. It would not make sense for us to have a debate without the President of the Commission.
A second point on the timing: this Committee of Experts will make its report available - if I recall correctly - on 15 March. In my view, the Conference of Presidents rightly considers that this House should express a political view on that matter at an early date. We should not have a report on which everyone in Europe has their say but the people who commissioned the report are not players in the field. That too means we should come forward earlier, and not later.
The Committee of Experts was established, as you will see if you read the terms of reference and the original vote in this House, under the auspices of Parliament not one of its committees. In the first instance Parliament will then need to have the work of that committee returned to it and express political conclusions in a debate in the House.
At the Conference of Presidents it was also said, acknowledged and understood that in the normal course of events, apart from that political debate, the substance and conclusions of the work of the experts will revert to the Committee on Budgetary Control. The Conference of Presidents assumes that the committee will then wish to incorporate any of the relevant observations and conclusions into its proper, ordinary work which serves this House so well.
So we should not have a debate based on misunderstanding. No-one is highjacking the work of the committee. The House set up a group which reports to the House and we have a general political debate. But within the House there is a committee responsible for incorporating the substantive work. Nothing was done at the Conference of Presidents to undermine, diminish or set to one side the substantive or procedural work of the Committee on Budgetary Control. If that was the case I would have objected. It was not the case and hence I did not object.
Madam President, Rule 24 deals with the duties of the Conference of Presidents. It is high time the chairmen of the groups, Mrs Aelvoet especially, grasped the fact that our calendar of part-sessions is set by the plenary a year in advance. If the dates of meetings of the Council of Ministers then clash with those of our part-sessions, it is the Commission's duty, since it is the Commission which is under scrutiny here, to be with Parliament and not the ministers.
Mr Wijsenbeek, the Rules also say that in an exceptional case the reasons must be stated, and that has been done.
Madam President, ladies and gentlemen, I am disinclined to contribute to this debate. I feel a little bewildered. Various group leaders are each giving their version. What we need is an accurate account of what was decided yesterday at the Conference of Presidents. Parliament needs to be informed in the case of sensitive procedures like these. That seems to me the right way to do things. The wrong way is to have each member of the Conference of Presidents standing up here and giving his version of what was decided. I am in favour of this decision, and I shall vote for it. There was no majority in favour of some of my views, but I think that if Parliament is to function properly we must have decisions reported here properly, by the President of Parliament, for example.
Madam President, as Mr Wijsenbeek says, the Council manifestly takes no account of Parliament's calendar, since it sets dates which clash with ones we ourselves earmarked over a year ago.
But I think we should have held the debate yesterday evening, when the announcement was made, and when there were still enough people in the Chamber to hold a vote, if necessary. Personally, I suggest quite simply that we get on with our work this morning and proceed with the votes.
My colleague Mr Martin was in the Chair yesterday and announced the facts of the matter to the House. The sitting then continued as usual, without any debate. I would assume that most Members were at first somewhat taken aback and needed to reflect on the situation. However, it must also be possible for such a topic to be discussed outside the normal schedule, since that is in all Members' interest.
Madam President, I simply want to express my absolute agreement with the comments made by Mr Cox, not just as regards the outcome of the decisions which he expressed but the reasons which guided the decisions that were made yesterday in the Conference of Presidents. He was absolutely correct.
Madam President, ladies and gentlemen, it has clearly emerged during our discussion here that this is an impossible state of affairs. Just because the ladies and gentlemen who head our states and governments - all gentlemen, as it so happens - are to gather for a meeting, they take it for granted that this Parliament will alter its schedule to accommodate them. That is unacceptable!
Applause
Just imagine that a national government - and as a German, I am naturally aware that my country is currently presiding over the Council, but that is not my point; the identity of the government is irrelevant - decided to hold a cabinet meeting and expected the national parliament to alter its schedule. That would be an intolerable state of affairs, which is why I say that the European Parliament should not take this lying down.
Applause
Madam President, these dates were set by the former German Government. I thought Mr Poettering would like to know that.
There would seem to be no further comments on the Minutes.
The Minutes were approved
VOTES
This House has spoken out on more than one occasion in favour of a mode of transport which is kind to the environment. How could we fail to welcome this opinion? The European Commission is endeavouring to develop combined transport as far as possible, as an alternative to road transport. This solution is endorsed by transport operators, and likewise by the members of the Committee on Transport and Tourism.
But this time, as part of its moves to encourage the development of combined transport, the European Commission is putting a controversial measure to us, namely the lifting of restrictions on weekend and night driving for movements of road freight which are one leg of a combined transport operation.
We cannot agree to this proposal. Its aim would be purely and simply to get round national prohibitions. Moreover, it is for each Member State to enact such prohibitions, according to the principle of subsidiarity.
There are other ways of promoting combined transport, and I am thinking in particular of the PACT programme. We should use and expand existing initiatives before introducing measures which are unpopular and which often do not produce the right effect.
van Bladel report (A4-0041/99)
It is a good thing to be giving macro-financial assistance to Albania. Events in Kosovo are having a major economic and social impact on that country. Various international embargos, including that of the European Union, are a partial factor too. So we cannot deny them macro-financial aid. For these reasons, I voted in favour of the Commission proposal. I did not, however, vote for Amendments Nos 5 and 12 to the van Bladel report.
These amendments make the provision of aid contingent on political criteria which are far too demanding. Of course a healthy political climate is necessary for economic progress. But you could equally well put it the other way round. We have taken on political obligations which we cannot evade, even if the political situation in Albania is other than we would wish. My second reservation concerns the breadth of the criteria. To my mind, a good customs code is not a sensible criterion for granting aid.
These reservations do not mean that I think aid should be given with no strings attached. The European Union has a clear policy here. There is the human rights clause, for example. For individual countries, general criteria provide the guideline for decisions on whether or not aid should be given.
EAGGF: recovery of claims
The next item is the report (A4-0009/99) by Mr Bardong, on behalf of the Committee on Budgetary Control, on the proposal for a European Parliament and Council Directive amending Council Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties and in respect of value-added tax and certain excise duties (COM(98)0364 - C4-0392/98-98/0206(COD)).
Madam President, ladies and gentlemen, the directive we are debating today and on which we shall be voting relates to mutual assistance between Member States in the recovery of tax debts. There is certainly a great deal of scope for such assistance. Member States can even enforce judgments in these matters. The proper functioning of the single market depends in part on the effectiveness of this mutual support. That, sadly, is far from being the case at the present time. Nevertheless, since 1993, the annual number of recovery requests has averaged about 1 000, the total sum claimed amounting to ECU 50 million. This enforced payment of tax debts always becomes particularly difficult for both parties when the debtors have deposited all or part of their assets in another Member State to protect them from seizure. The result is that only 3 % to 5 % of such debts are actually recovered.
Directives which were adopted back in 1976 and 1977 contained provisions designed to deal with this problem, not only for agricultural levies but also for customs duties, and subsequently for VAT and excise duty too. In 1990 the Commission made an additional proposal, but it was voted down. It is now proposing new amendments to improve and modernise this procedure, because some aspects of it are no longer in tune with present-day requirements. The crux of the matter, to which I shall restrict my remarks, consists of three points. Firstly, taxes on income and property are brought into the scope of the directive. This may come as a surprise to many people, because it is not even mentioned in the title. In Article 2 of the amended directive, however, it is explicitly stated. We welcome that, and surely cannot do otherwise, but I wonder why the Commission did not deal with this more clearly and why this aspect of the directive is not really apparent from the title.
Secondly, when one state asks another to recover tax debts for it, the requested state must take the same trouble that it takes to collect its own taxes.
Thirdly, executory titles transmitted by a requesting state are to become directly enforceable in the requested state. This means that there should be no more of the delays that have hitherto resulted from the need for official recognition of the titles, sometimes entailing an additional authorisation process. Executory titles will therefore be directly enforceable, even in the other state in which the debtor is being pursued, and no requested state may insist on implementing its own validation procedure.
We believe that the Commission proposal is right in principle and is necessary if the single market is to function properly. In our view, however, it does not go far enough in some points to provide the basis for really decisive improvements. For that reason, the Committee on Budgetary Control is proposing a number of further amendments. First of all, to combat fraud and tax evasion more effectively, we need to guarantee the assistance of the other Member States for a longer period of time. Instead of a three-year lifetime for claims, the committee proposes five years. If the period is made any shorter - and there could certainly be reasons for so doing - the notice or decision that the attempted recovery has failed will be delivered more rapidly, but fewer cases pending does not mean a higher success rate.
In addition, Member States must accord the same priority to claims from another Member State as they accord to their own claims. Community claims, indeed, may even take priority over national claims. These statements have only been included in the recitals. We hope that they will ultimately be included in the operative section too, but for the time being we are happy to see them in the recitals.
At the same time, the Member States are absolutely free to decide whether and how the costs are to be shared in cases where recovery causes particular problems or is especially costly, for example when it is a matter of trying to combat organised crime. Irrespective of the proposals before us, I believe that the Commission still has much to do. For example, the training of tax officers in the Member States under the Fiscalis programme needs to be improved. Efforts are also needed to assimilate or at least harmonise the different recovery powers of the various Member States. At all events, this is another area where solidarity and mutual trust are indispensable. These qualities are essential to the projects in question.
Allow me to say in conclusion that the financial interests of the Community and the Member States, as is often the case, would be well served by the plans presented here. Not only the Community, but also - and to a greater extent - the Member States will benefit from an efficient recovery procedure. Some of the calls for amendments which the Commission has now answered have come from the Member States. They ought therefore to ensure that the Council makes the right decision. As for the Commission, however, if you think about the length of time that elapsed before it tabled a proposal, the Commission does appear to have been rather dilatory.
Madam President, on a point of order. I ask for your clarification. The title of the report we are discussing appears to concern the European Agricultural Guidance and Guarantee Fund but the comments of the rapporteur went very much wider than that subject. Is there an error in some respect in the title or is the report broader than that?
Secondly, the text of the rapporteur's report refers to tax havens and raises that question in relation to Amendment No 5. However, that amendment does not mention the subject matter. I wonder whether there is another problem with this report there.
These are really things which should be discussed in committee, However, Mr Bardong will say something briefly on that as rapporteur.
Madam President, I shall be brief. The report and even the title of the report are certainly broader, or at least cover more types of taxes and public charges, than may appear from your documentation. The effects on incomes are clearly formulated in the Commission proposals. All I was criticising was the fact that they do not feature in the title too, because I consider them to be important.
We are not going to have a debate here which ought in fact to take place in committee. Under which Rule do you wish to raise a point of order, Mr Mather?
Madam President, on a point of order. I seek your guidance again. It seems to me to be dangerous for the Rules of the House and the proceedings if Members are asked to vote on a subject of a report which bears very little relation to the title. Members who look at the titles of reports and think this is limited to agricultural matters ...
The President cut the speaker off
I am sorry, Mr Mather. To repeat, we are not going to have a debate here which ought to take place in committee. You could have gone to the committee and expressed your views on this there. Also, you did not ask for the floor through your group, and you cannot force your way into making a speech now, even though you were not down to speak. Everyone might start to do that! You must now listen to what other Members have to say, and then we shall vote on the matter.
Madam President, I did ask for the floor, and my name is down on the list to speak at this point. I hope I am not pressurising you unduly on this Friday morning.
The title of the directive on which we have to take a decision today could hardly sound more technical, but for all that, I believe Mr Bardong's report manages to pack a powerful political punch. We know that any freedom can be abused. This is also true of the freedoms which the common internal market offers the people of the European Union - freedom to travel without frontier checks, freedom to settle in another Member State. Welcome though these freedoms may be, they have also occasionally been abused for purposes such as tax evasion. The instruments we have today to protect ourselves against such abuses are not effective enough. Since 1976, there has been a directive which provides for mutual assistance between Member States, but the main purpose of the directive was originally to collect customs duties or levies in the framework of the common agricultural policy.
Today, with the spiralling volume of intra-Community exchanges, this provision is no longer sufficient. That is why the Commission has put forward these proposals on which we have to decide - for example, the proposal that Member States should be able to collect each other's fines and fixed penalties in response to a request for administrative assistance. We in the Socialist Group support this proposal as well as the other proposals, because they target all forms of tax evasion and fraud. The Commission is also proposing procedural improvements, for example that administrative assistance should be requestable in future even before all domestic means of recovery have been exhausted. This is designed to prevent crafty lawyers from stalling for time and to eliminate abuse of the legal system.
As far as the rapporteur's amendments are concerned, he has our full support for all of them. I shall mention three points, some aspects of which have already been addressed by Mr Bardong. Firstly, the statute of limitation proposed by the Commission is too short and should be extended from three to five years. This view is substantiated by practical experience in past years. Secondly, when a case of enforced recovery relates to both Community claims and claims in favour of a national budget, the Community claims should be accorded priority. Thirdly, liability for the costs arising from administrative assistance should be determined by common consent between the Member States. The precise division of costs is something that a directive does not have to dictate to Member States.
Let me sum up: despite the technical nature of your report, Mr Bardong, it is a very important document that will help to secure the long-term functioning of the common market in the European Union.
Madam President, Commissioner, beyond the technical complexity of the subject - after all even the title is quite a mouthful - I think this report should be hailed as a further contribution towards achieving the objective so dear to many European citizens, namely transparency. Transparency in public administration means rectitude in Community systems for distributing resources and fighting fraud, both public and private.
The rapporteur reminds us that there has been a strategy for mutual assistance in recovering claims since 1976, but because of anomalies in implementation, recovery cannot be fully guaranteed for either legitimate creditors or the Community and its budget.
The rapporteur - whom I compliment on the work he has done - mentioned an average recovery figure of 3-5 %, which verges on the ridiculous. This figure is bound to worry people who are talking, with increasing conviction, of common fiscal systems, Community contributions policy, and intra-Community VAT and excise regimes. Indeed, the introduction of the two latter regimes in 1993 has led to a considerable rise in claims to be recovered, and many Member States are already demanding their rights.
Member States themselves are calling for so-called direct taxation, mutual control of potential evaders and the fight against tax havens, which are easily established today not only inside the cumbersome banking systems of third countries, but also inside those of Member States.
It is a bold step from the European Agricultural Guidance and Guarantee Fund to tax havens, a strange departure by this report, but it serves to demonstrate that large systems, including fraudulent ones, start small, at individual level, and then become widespread. That is why the strategy for demolishing them must be based on the general interest, but must also be able to reach right down to the very roots of fraud in order to eradicate it.
Madam President, Mr Bardong's report now under discussion focuses on how the recovery of claims, agricultural levies, customs duties and taxes relating to the EAGGF can be made more effective. The subject is a difficult one, as it is a delicate area. I wish to thank Mr Bardong for what is a well prepared and expertly explained report.
Mutual assistance in the recovery of claims is becoming ever more important. With the establishment of the single market it will be much easier for those with tax liabilities to move their assets and income from one country to another. There is a danger that tax havens will start forming within the European Union. This would mean conditions that were all too ideal, especially for organised crime.
The European Union's problem is that it has its own budget but does not have the proper machinery to implement it. Member States are taking practical steps to improve the situation regarding both the payment of levies and the recovery of claims. However, the Member States are independent economic units which are primarily concerned with their own affairs in respect of revenues, and the recovery of other revenues takes second place. Thus only 3 to 5 % of requests for recovery in the EU have been successful.
The second problem is that the act of recovery itself, the recovery of claims, the seizure of property and other matters connected with the process, fall under the second pillar of the Union. The matters that fall under this pillar are not a proper part of the EU decision-making process, but they do call for cooperation among Member States. Member States are very sensitive to the threat of violation of sovereignty in this area. For that reason, the recovery of claims, and the degree of cooperation which that demands, are politically sensitive questions. Despite everything, it is clear that the recovery of claims in respect of taxes and overpayments must be successful in the EU context too. For this reason, Mr Bardong's report and the Commission's proposal are to be strongly supported.
Madam President, I would like to thank Mr Bardong for all the effort he has put into this important report, although I too wish to comment on its title, which fails to do justice to the full range of the subject. A large part of the problem could well be that the Commission does not want to admit what is really at stake. The question of how much power the EU should exercise in this area has been the subject of much debate, not least in our Member States. Perhaps that is why the Commission is beating about the bush in this way.
Several speakers have commented on Amendment No 5. The Commission proposes that Articles 4, 5 and 6 should apply only to claims not more than three years old. I believe that it is right for us to be calling for five years, since these matters take a great deal of time to process. If the articles in question are to have any impact at all, the Member States must have more than three years to complete their work.
Amendment No 2 causes some difficulties for me personally. I am not sure that we should be saying that national claims are secondary in importance to claims payable to the Community budget. This strikes me as unfair. My feeling is that national and Community claims should be treated equally; it would be wrong to give precedence to one set over the other. As I said, however, this is my personal view. The Green Group will be supporting the report, together with the amendments from Mr Bardong and the Committee on Budgetary Control.
This is a good report, Madam President. The amendments tabled by the Committee on Budgetary Control are good too. We shall vote in favour of them.
All of us here are aware that some shameless debtors may organise their insolvency in such a way that the creditor Member State is obliged to apply to another Member State to whose territory the recalcitrant taxpayer has transferred - or where he holds - assets that are available for enforcement.
I should like now to put a very specific question to Commissioner Bangemann. One scenario envisaged by the Commission as part of Agenda 2000 is that Member States should cofinance the CAP. In that case, who in the event of fraud will be responsible for recovering sums disbursed in error out of the portion cofinanced by the Member State? How would one recover a sum paid in error to a fraudster who had transferred assets to another Member State or who had assets in another Member State?
Before proposing a scenario, we need to consider the legal procedures that are essential for it to come about, because in this case, where operations are cofinanced, it is the European institutions which decide on the amount of agricultural aid and thus the amount payable by the Member State in question. The separation between the party deciding and the party paying will pose real legal problems when it comes to debt recovery, and these may hamper the implementation of cofinancing as envisaged by the Commission - one more obstacle along a road which appears decidedly rocky.
Madam President, I should like to convey my special thanks to Professor Bardong for his excellent work on an insoluble problem. The report, which has been criticised in some points, such as the inconsistency between its title and its content, shows quite precisely the real sort of jungle in which we find ourselves. I should like to say a few words on that. There have been repeated references in this discussion to tax havens or, as we call them in German, 'tax oases'. Let us consider what that expression means. Where do we find oases? In the desert, of course. This means that when we speak of tax oases, we have to admit that everything in this landscape that is not an oasis is a desert.
That is the very nub of this entire discussion. Our difficulties derive from the build-up of bureaucracies and technocratic measures; above all, they are indicative of the way in which our whole tax system is becoming increasingly complex and incomprehensible. In that respect the report is truly excellent, and I shall vote for it, because it is technically correct and shows us precisely where the problem lies, namely in the fact that in the individual states, but also to some extent in the Union as a whole, the situation is becoming ever more complex for our citizens, which naturally gives crooks the opportunity to exploit that complexity.
I should like to see us addressing that problem very seriously, because if we do not establish a clear picture here, if we cannot adopt and implement simple solutions, we shall continue to have the same problems.
Madam President, on a point of order. I wish to draw your attention to the fact that during the speech of Mr Souchet and also during part of Mr von Habsburg's speech, Mr Mather was using a mobile phone, which I believe is not allowed in this Chamber.
I should perhaps point out again that using mobile phones in the Chamber is not allowed. Please switch them off!
Madam President, let me begin by dealing with the question whether the title fully reflects the content. Our own communication containing the proposed directive uses the following wording for the title: 'mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties and in respect of value-added tax and certain excise duties'. That covers the entire content. For reasons unknown to me, the rapporteur has shortened this somewhat in his own title. At any rate, in the light of this debate we shall reformulate the title to make it a more accurate reflection of the content, which should eliminate that problem.
As to the issues that have been raised, I should like to point out that we based our proposal on Article 100a of the EC Treaty, because it was in the forefront of our deliberations that the single market, as was rightly stated during the discussion - by Mr Bösch, I think - that the single market creates freedoms which are also open to certain abuses. We wanted to close any windows of opportunity for abuse of the system. For that reason, even though some of the proposals cover other subjects too, we believe that the competitiveness and fiscal neutrality of the market must be preserved at all events. That is why we based the proposal on Article 100a, and that is why we cannot accept some of the amendments. I shall return to that point.
I should like to express my thanks to the rapporteur, whose proposal is essentially in line with our own. We can accept Amendments Nos 1, 3 and 6. I am sorry to say that reservations of a legal nature make us unable to subscribe to the rapporteur's views as expressed in the other amendments. We shall, of course, be able to debate these legal reservations with the Member States too in the course of the legislative process, but in Amendments Nos 2 and 7, which specify that priority is to be accorded to Community claims in the event of competing claims payable to the Community budget and national claims, this legal problem is plain for all to see. If the proposal is based on Article 100a, as I have said it is, the question arises as to whether these amendments are consistent with the achievement of the objectives set out in Article 7a of the EC Treaty. This is such a serious legal reservation in our view that we do not feel able to accept these amendments.
With regard to Amendments Nos 4, 8 and 9, according to which the arrangement whereby the requested state is to be recompensed by receiving a percentage of the amount recovered would be replaced by reimbursement of the actual cost incurred, reimbursement would only be paid in cases where recovery poses specific problems. From that point of view, the logic of the amendments is undoubtedly clear, but they must be seen in the context of Amendment No 9, to which we cannot subscribe, since the Commission - again in deference to the fundamental principles of the single market - is proposing that the Member States waive any right to reimbursement of recovery costs from the year 2005, whereas Amendment No 9 proposes only an optional waiver without a binding time-limit.
On Amendment No 5, which also featured in the debate and which relates to the extension of the period of administrative assistance from three to five years in each case, let me say that this is not a question of statutory limitation, which is not affected here. The specific purpose of the three-year period is to accelerate the recovery procedure wherever possible. That is why we believe we must insist on the period proposed in the communication.
And so to the question of cofinancing. I see that the Member who referred to that problem is no longer here ...
Protests
Ah, I couldn't see you for the Member in front.
(DE) That, of course, is a hypothetical question, Mr Souchet, as you too are aware, because cofinancing is only one of the options under discussion. As things stand at the moment, it will presumably not be implemented at all. To that extent, the question is hypothetical. Even if a system of cofinancing were to be devised and agreed upon, the answer to your question would naturally depend not only on whose budget the funds were to come from, but also on whose shoulders the responsibility for administering the funds would rest. It might well be that budgetary responsibility alone would lie with the Member State, which would then have to pay a certain percentage to the Union, while the Union would take care of the rest. In such an eventuality, it would also make sense, of course, for the Union to have the recovery powers. If the converse applied, it would be equally logical that the Member States should have the power to recover claims.
Since none of that has been decided and probably never will be, because cofinancing is becoming an increasingly remote possibility, I believe that it is pointless to speculate on this.
Madam President, this is indeed a very important report. I have to say that I am not a member of the Committee on Budgetary Control, but I am certainly rather confused after everything I have heard. Now I must ask Mr Bangemann this question: if the system is extended, can it happen that, for instance in the case of value-added tax, excise duty ? well, just give us some examples of charges that might be covered here. If we were then to have a withholding tax on interest and dividends - which heaven forbid - what would the situation be with regard to recovery by one country on behalf of another? Please tell us what this monstrous title covers. I am not at all sure any more whether I can support this proposal.
Is Commissioner Bangemann prepared to answer that question?
Madam President, I shall answer any question from Mrs Lulling, since she voted in favour of the Commission.
Laughter
I shall also answer questions from the Members of Parliament who voted against the Commission, though somewhat more briefly!
Well, Mrs Lulling, the areas covered by the draft directive are indicated in the proposal. Claims for value-added tax can certainly be subject to the recovery procedure. It is indeed possible, and the proposal refers explicitly to that possibility. At the present time, of course, we cannot include a reference to a withholding tax on interest and dividends, because it does not exist. Should such a tax be introduced, a separate provision on its recovery would have to be inserted, because that type of tax is not covered by the proposed legislation. Since there is no withholding tax on interest and dividends, there are no provisions for its recovery. Should it be introduced - against your ardent wishes, which are naturally inspired by your concern for the future of Europe and for justice and are totally unconnected to the situation in your own Member State - the directive would have to be supplemented so that any outstanding amounts of withholding tax could be recovered.
Thank you, Mr Bangemann.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the legislative resolution
European standardisation
The next item is the report (A4-0501/98) by Mrs Kestelijn-Sierens, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the report from the Commission to the Council and the European Parliament 'Efficiency and Accountability in European Standardisation under the New Approach (COM(98)0291 - C4-0442/98).
Madam President, Commissioner, ladies and gentlemen, what we have here is a Commission report on efficiency and accountability in European standardisation under the new approach. The new approach for the field of technical harmonisation was introduced in 1985 and is based on four principles.
Firstly, the European legislator sets out the essential health and safety conditions which products must meet before they can be placed on the market. The standards institutes then draw up the technical specifications which the manufacturer needs in order to manufacture products to those requirements. There is, however, no obligation on the producer to produce on the basis of the standards. Lastly, the authorities are required to associate products that comply with the harmonised standards with a 'presumption of conformity' with the essential conditions.
The Economic Affairs Committee judges the new approach to be a good one, above all because the harmonisation of legislation is restricted to the essential conditions. This is a policy matter and separate from the compilation of technical specifications, which is the business of the standards people. In other words, every man to his own trade.
The market-oriented character of the new approach contrasts too with the mandatory nature of the legislation. No one is forcing the manufacturer to comply with the technical specifications. A new approach makes flexible legislation possible, which can be rapidly adapted to keep pace with technological progress. More efficient and more transparent standardisation work is the province of the independent institutes CEN, CENELEC and ETSI, but the reviewing of progress and the process of checking that the institutes take account of deadlines remains a crucial responsibility of the Commission. At regular intervals, the Commission has to remind the standards institutes of their duty of responsibility, using cost-benefit analyses. It can also benchmark the standardisation process vis-à-vis our main trading partners and study market effects. Lastly, and we attach great importance to this, it can take the Member States to task when it comes to transposing the European standards into national standards if they record a poor performance on the internal market scoreboard.
We are against a merger of the three institutes, for the simple reason that this would dramatically impair efficiency. Nor am I sure that the use of formal voting is desirable at an early stage of the standardisation work with the aim of speeding up the process. After all, the new approach requires the involvement and mutual trust of all the partners, namely the national standards institutes, small businesses, employers, employees, consumers and the environmental groups.
Another important factor is the extent to which national bodies recognise each others' technical approval or declarations of conformity. For many manufacturers this is a real problem, especially in the building materials sector. In effect, they cannot export their products to all the Member States. So the Commission needs to tighten up the procedures for dealing with infringements of the principle of mutual recognition.
More generally, firms need to have a clearer idea of whom to contact if they have complaints about the mutual recognition of test results. A unit at the Commission? Or is there another solution, Commissioner? The European Parliament has already said that the parties concerned, namely small businesses, employers, employees, consumers and environmental groups do not have the funds or staff to keep abreast of everything happening in the standardisation field. So I suggest the Commission looks at whether they might get more help from Europe.
But there is not just a problem at European level; consumers are involved, for example, in only seven Member States. I think something needs to change there. The Commission is asking CEN, CENELEC and ETSI to have an independent assessment made of the way in which the European standardisation process is funded. I support it on that.
Lastly, we must ensure that standards institutes in the countries of Central and Eastern Europe are involved more closely in the work of the European institutes, and that the parties concerned in those countries are able to count on aid from the European Commission.
These are the main observations of Parliament's Committee on Economic and Monetary Affairs and Industrial Policy. My thanks to honourable Members for their interesting and useful contributions to this report.
I have two more questions for Commissioner Bangemann. The first concerns closer involvement of the parties involved in standardisation. As I said earlier, it is a matter of money. I should like to ask the Commissioner if he has any concrete proposals which will allow small businesses and other organisations to take a more active part in shaping the European standards.
My second question concerns the problem of harmonising plugs and sockets. I deliberately did not cover that in my report. But the question comes up regularly and questions are asked about this. As we all know, the debate has been going on for 30 years. I would like to hear from Commissioner Bangemann if there is actually a solution - is it a matter of money, or technology? Is there actually the political will to do anything about this? These are my two questions to the Commissioner.
Madam President, ladies and gentlemen, we want to move from an internal market to a domestic market, and for that we need principles, and an important determining factor here is standardisation. Standardisation is an economic instrument which will guarantee us freedom of movement for goods and services in future too. But we want modern legislation. We want the new approach, and specifically in the area of standards we have seen that it is necessary to reflect together on how we can secure better procedures. The story of the tractor seat has shown that it makes better sense to opt for the new approach, that is to say to let the standards institutes in the individual countries operate independently of one another. I think it is important nevertheless to have legislation - a directive - for this area in order to provide a political framework.
But there is a clear division here between the legislator on the one hand, who does not want to have to compose weighty tomes full of rules which are often difficult to understand - we want legislation which is lean and efficient - while on the other hand there are the voluntary and independent standards organisations where manufacturers and users quite simply meet and discuss areas which they know extremely well and where they can decide very precisely what it is they want.
We had a good example here in the House with the bus directive, the so-called European bus. We had 142 pages of proposals, and Parliament managed to trim this proposal down to three pages. There is no reason why buses in Europe should all look the same, from a hot and dusty village in Sicily to the rush hour in London or the distant wastes of Finland. We think the legislator should really confine himself to specific points here, to a few requirements which have to be observed throughout Europe, while the rest should be decided on freely within standards organisations, so that here too there can be competition which does not hamper innovation but ensures that good products get on to the market safely and fast.
A further part of the system is the CE symbol. I think the CE symbol gives us a guarantee that existing legal provisions are not being flouted. But in addition we need to have voluntary symbols of conformity which are designed to ensure that subsequent production is monitored by independent bodies.
Madam President, when my group told me that I had 1 1/2 minutes to speak on normalisation and standardisation this morning, I was worried that it was part of a New Labour process to apply standardisation to candidates across Europe. But I discovered, to my relief, that it is in fact a very good report by my good friend, Mrs Kestelijn-Sierens, which I commend to the House.
There is a serious issue which I want to raise on the report and I hope Commissioner Bangemann might respond to it. He may remember a constituent of mine, Simon Hossack, who wrote many letters to the Commission and I tabled many questions on his behalf. He was an inventor who had produced a very ingenious device which made any electrical apparatus standard across Europe. He found that it was impossible for him to market this device because the standards committees were dominated by the big plug manufacturers of Europe who were perfectly happy with the situation where a variety of different plug forms across Europe were allowed to operate because this allowed them to retain their market share. By refusing to allow his device the standards committees prevented him from entering the market.
I know that Commissioner Bangemann as a good free-market deregulator would not approve of this and I hope that he will take account of this in making sure that the standards committees are fully representative of all the people in the Community, including new people who want to enter the market, as well as the existing large monopolies.
Finally, Commissioner Bangemann, I voted to sack you last month and I will vote to sack you again next month, so you can give me a very short reply.
Madam President, like the rapporteur, I think the Commission's report on European standardisation under the new approach is broadly satisfactory. It wants harmonisation of the legislation to go no further than is essential for safety and health. The machinery of standardisation is based essentially on consensus between the professionals and the institutes. The report does not prohibit manufacturers from making products which do not meet the standards, and the responsibility thus lies with the market. There is of course one sector where problems remain, that of building materials. But the general line adopted seems to be satisfactory.
However, it would seem opportune to mention here the problem of standards being used for protectionist purposes on markets outside Europe. I am thinking of the USA and Japan. The subject was not strictly speaking considered in the report, it is true, since the report dealt only with the functioning of the internal market, but I think it needs to be looked at by the European institutions. In fact, the subject is not unrelated to the setting of internal standards for Europe: the external and internal aspects cannot be separated. There is no reason, for example, why these internal European standards should make it easier for American imports to come in, unless there are reciprocal arrangements over the setting of standards in the USA, product for product. So the European standards institutes cannot disregard the policy pursued on the other side of the Atlantic. I should like to see this too being taken into consideration in the future.
My thanks, Mr President, to the rapporteurs and those honourable Members who have spoken. I shall try to deal briefly with some of the questions raised.
We follow the work of the three European standards organisations with close attention. We meet with them at regular intervals. The last time was just two weeks ago. We talk about problems, for example the issue of transparency and efficiency, and we try to make the overall procedure as efficient and helpful for consumers and industry as possible. Misconceptions will always arise, for example the misconception that our standards might create technical barriers, or alternatively that if we allow other countries such as the USA and Japan to use our standard, the Americans and Japanese will not reciprocate. All these are misconceptions of the principle which underlies our standardisation work - and the work in the USA and basically in Japan as well.
I must repeat that, with an eye to the charge of protectionism levelled against us by the Americans. We are not accusing the Americans of some kind of protectionism; it is the Americans who constantly accuse us of it, the latest example being UMTS. This is quite untrue, because - and I say this once again most emphatically, since it is the essence of this policy - with a few exceptions which are necessary for reasons of safety or security, there are no standards which are mandatory. No standards which are mandatory! In other words, anyone - including this ingenious inventor with his universal plug - can market his products. He does not have to comply with a standard. He can market a product which is constructed quite differently.
What we want, especially with interoperable systems, is that a standard agreed on by the parties concerned, including consumers, trade unions and so on, should also to some degree be attractive, so that people accept it. The attraction is basically that the manufacturer of a product - without any need for recognition by other Member States - can make the claim that this product meets the requirements of the European Union. That is then the CE symbol and it gives him an advantage, if you like. That is the system.
Now to your individual points. Firstly: we already fund small and medium-sized enterprises and their participation. We have no objections at all to transparency. Anyone with a legitimate interest is free to take part in this process. It may be a little longer as a result, but it is altogether possible.
Thirdly, I should say for the benefit of the rapporteur, Mrs Kestelijn-Sierens, that we have taken numerous initiatives involving potential new Member States of the Union, and with great success. CEN, CENELEC and ETSI work very closely with the standards organisations of these countries. We fund this work under PHARE and other accession-oriented financing programmes. So in principle all that is being done.
One last comment regarding plugs: since the standards organisations are supported by business and industry and their work is funded by business and industry, it is perfectly understandable and obvious that in the current situation - which is not a problem for manufacturers, only for consumers - business and industry are not unduly interested in hearing that we ought to have standard plugs throughout the Union. So they do nothing about it. Member States too - and we could of course resolve this by political pressure, admittedly not for reasons of safety, but certainly very much in the consumer interest - are totally uninterested in applying a standard of this kind unless the standard adopted is the one already used in their own country. Thus Denmark would be very keen to see Danish standards becoming European standards, and so on. But that cannot of course be the right answer.
The right answer can only be to devise a European standard that is fully consistent with modern technical requirements. We would then treat this standard the same as others; it would not be mandatory, but would bring certain advantages to the manufacturer. If everyone manufactured their plugs to this standard, this would then mean not only that future plugs and sockets would look like that, but also of course that all existing plugs and sockets would then have to be converted, and you can imagine how much all that would cost. That is why neither business and industry nor the consumer is all that keen on changing things. But this report goes to the Council as well as to Parliament, and we shall be discussing it again with the Council. In effect, this is a clear example of something on which there has been no European standardisation, although it has nothing at all to do with the work we do, and do successfully. The way we go about the work of standardisation is the best in the world. To quote just one example: GSM, the second generation of mobile phones. With this standard, European manufacturers have captured two thirds of the world market. If we complete UMTS, the third generation, successfully - and work is still ongoing because there are a few problems with intellectual property rights - if we succeed in this, and American and Japanese firms have also been involved with the work right from the start, we shall probably capture a bigger share of the world market than we did with GSM. So we have no need at all to be modest about standardisation. We are the world leader here!
Thank you, Mr Bangemann.
The debate is closed.
We shall now proceed to the vote.
Before the vote on paragraph 5
Mr President, I just wanted to point out that in the English version on page 9, it says binging instead of binding and I know Commissioner Bangemann would not want to be associated with binging.
Thank you very much for letting Mr Bangemann and Parliament as a whole have that information. That warning will be noted.
Parliament adopted the resolution
Euro-Mediterranean partnership in the transport sector
The next item is the report (A4-0438/98) by Mr Kaklamanis, on behalf of the Committee on Transport and Tourism, on the communication from the Commission to the Council and the European Parliament concerning the Euro-Mediterranean Partnership in the Transport Sector (COM(98)0007 - C4-0102/98).
Mr President, Commissioner, ladies and gentlemen, this report is a follow-up to the Barcelona Conference on Euro-Mediterranean Cooperation.
It also attempts to gradually implement the decisions taken at the meeting of the European Council in Cardiff on the same issue. The report aims to turn the Mediterranean Sea into a bridge of political, economic, developmental and cultural communication between all the countries of the European Union and the third countries on the shores of the Mediterranean. It discusses all modes of transport from the European Union to these third countries and vice versa. It attempts to set out guidelines for developing modes of transport within the third countries of the Mediterranean and establishing links between them.
I hope that the Forum on Transport in the Mediterranean, which will meet on 24 and 25 March in Malta, will turn to good account the green light which I am sure the European Parliament will give today, and that the Council will draw up a list of priorities relating to the implementation of the plan to develop modes of transport in the Mediterranean region.
I hope that the EU's budget will be able to reinforce this attempt, but I must confess that I am not very optimistic. You only need to look at the EU budget for 1999, or at what has already been discussed in relation to the budget for the year 2000.
I should like to draw the attention of the Commission to the question of the continuous monitoring of the proper use of funds which will be made available to the third countries of the Mediterranean region. We know that in a number of these countries there are problems of democracy and transparency, and that in some of them there are also problems of political stability.
The European Parliament strongly emphasises the need to protect the environment during the implementation of this programme - especially the marine environment - from all types of pollution, mainly involving toxic and nuclear waste. I should like to draw the Commissioner's attention to this last point in particular, because of the decision that has been taken by the Turkish Government to construct its own nuclear power station on the shores of the Mediterranean, in the region of Akuyu. This comes at a time when we know that the epicentre of the major catastrophic earthquake which struck Adana just a few months ago is just 50 kilometres from the proposed site of this nuclear power station.
Commissioner, the Malta forum will take place in March, and it is a great pity that the European Parliament will not be allowed to participate in it. Moreover, it is Parliament's view that it should have taken place earlier to enable us to put forward more specific proposals. Be that as it may, we hope that you will keep us informed of the decisions that are taken there, above all in relation to the list of priorities I mentioned earlier.
In conclusion, I would like to make a correction to paragraph 3 on page 6. The Malta Euro-Mediterranean transport forum, which was to have taken place in February, will now take place in Malta on 24 and 25 March, and the corresponding changes need to be made.
My thanks go to my colleagues on the Committee on Transport and Tourism. Their amendments have done a great deal to improve my report. I would also like to thank the secretariat of the Committee on Transport and Tourism, and indeed the Commission. Our opinions may have differed on certain points of detail, but cooperation overall has been very good.
Mr President, first of all may I thank the rapporteur for his report, and above all for his critical approach to the Commission communication. We are constantly talking in Parliament - and not just here, but in international organisations in general - about globalisation. This report brings home to us the fact that this concept of globalisation is not always appropriate. The fact is that we cannot even manage to establish a proper order and structure in our immediate vicinity which is beneficial to a body like the European Union in matters that concern its immediate sphere of interest.
In talking of the Mediterranean region, I think we must of course look too at its common history. We should not forget that the Mediterranean was once really an inland sea in Europe and only later became Europe's southern frontier. This common history means that the goals we have set ourselves, such as the creation of a free trade area by the year 2010, should really be perfectly feasible if the necessary infrastructure can be put in place, if it is possible to do that.
Inadequate infrastructure, especially in transport and telecommunications, is the main barrier to the development of this area's foreign and interregional trade. I think it is most important to look at transport not just for the states immediately bordering on the Mediterranean but for the region as a whole, including the various Balkan states. These countries must be included, and they must be included in a report of this kind.
I think a critical eye is important and necessary to ensure that this debate, this support and also the involvement of Parliament continue, and that communication between Commission and Parliament also continues in future to help bring about progress in this region.
Mr President, Commissioner, I think it is very positive that we are talking about the Mediterranean today, the southern border of the European Union, and that we can hold a debate specifically on transport in the Mediterranean.
It is nearly four years since the 1995 Barcelona Euro-Mediterranean Conference, and I believe that the Commission has acted positively in presenting this document on transport in the Mediterranean.
Transport is the means of communication which makes trade possible. The last speaker said that the Mediterranean was an inland sea, but for many years it divided the North from the South, a developed North and an undeveloped South, a North with a stable population and a South with a rapidly growing population, a generally Christian North and a Muslim South. And this division has made dialogue and mutual understanding difficult.
The major challenge of the Barcelona Conference was greater mutual understanding and a closer relationship between the North and the South. There is talk of a free trade area for the year 2010, but this needs groundwork. Communications must be improved as must the relationship between North and South. If that relationship does not improve, then unfortunately the only transport on the Mediterranean will be those little tubs full of immigrants, struggling across the Straits of Gibraltar to find the answer to their problems in the European Union.
Better transport and more mutual understanding can lead to development in this area, which should be an area of close relationships and mutual comprehension to the benefit of all concerned. As our poet says, there should be ' un pont en la mar blava' , a bridge across the azure sea.
Mr President, the Commission is very busy. We all know that, and not a great deal can be done about it in the short term. What we need to do is to set priorities amongst all the work which is planned. A number of comments on this initiative therefore suggest themselves.
I do not altogether agree with the objectives of the agreements, although I do believe that the effort put into ties with the Mediterranean countries is certainly justified, in view of the agreements reached by the various parties.
In the first place, I think the Union has a duty to improve relations between the Union and the Mediterranean countries. Once we have done that, we can worry about relations between the various Mediterranean countries themselves. These countries must also make efforts of their own to improve their position.
Moreover, the Barcelona declaration on the Euro-Mediterranean partnership mentions transport, and specifically infrastructure. This means that the European Union does not have to concern itself with promoting particular transport services in the Mediterranean countries. It must, however, ensure that investment is consistent with the policy of sustainable transport initiated by the European Parliament. This must lead to prime consideration being given to sustainable connections between the sea ports of Member States and those of the Mediterranean countries. Only at a later stage should connections between the Mediterranean countries themselves be addressed. Naturally, these connections too must be consistent with efforts to achieve a sustainable system of transport.
I am all the more sure of this when I see that the trade flows between the European Union and the Mediterranean countries, in themselves not all that large, are considerably larger than the trade flows between the Mediterranean countries themselves. To my mind, this makes the reservations which the rapporteur mentions in his report somewhat relative.
In short, we have to respect and abide by agreements. So I would like to see us upholding the agreements we have concluded with and in respect of the Mediterranean countries. But this must not be at the expense of other, equally important tasks. Hence my amendment, which seeks to ease somewhat the pressure which the rapporteur is putting on the Commission.
Mr President, following approval of the communication being debated here today, the recommended working party has already been set up. The programme has been drawn up, so we have made a fair amount of progress. We shall of course monitor the work of this forum and make suggestions in the context of the priorities set at the Barcelona conference. We do not need to change those. For example, environmental measures too have already been dealt with there as a priority.
We shall also - and this is the other matter arising from the debate - support and prepare the first meeting of the forum to be held in Malta on 23 and 24 March. The European Parliament will be fully briefed on this. All the texts presented and adopted there will be published. Here too, there is already a clear emphasis on environmental activities.
So I think that we are currently well advanced with our efforts and have no need to fear a lack of success.
Of course - and that is really the problem with all this work, and with industrial cooperation too - success depends not only on our goodwill, but on that of our partner countries as well. This goodwill on the part of our partner countries is certainly there, but to varying degrees. Some partner countries in the Mediterranean area will certainly react very positively to all these activities. Others would like to, but for a wide variety of reasons cannot, so we shall probably have to reconcile ourselves to a variety of results. But that is not down to us, it is down to the partner countries themselves. We in any case will do everything necessary to ensure a successful outcome.
Thank you, Mr Bangemann.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the resolution
Europe's relations with its neighbours to the south will undoubtedly be the major challenge in the years ahead. The minimum degree of economic prosperity, social balance and security that is desirable in the region depends on the revival of a dialogue which is currently faltering, and which needs to produce greater consideration for the interests of the countries on both sides of the Mediterranean.
In 1995, the Barcelona conference came up with an answer, launching the MEDA programme which built a new partnership on three pillars - political, economic and human.
The communication placed before Parliament outlines a general strategy for transport. This text has the virtue of restating the importance of transport links towards the south, which have to be balanced against the extension of the trans-European networks, the TENs, towards the east.
But like our rapporteur, I wonder if the will to rebalance the TENs is really there. There are no concrete plans for financing them at all. Are they to remain merely a pious wish?
We need to launch, support and give practical form to a genuine Mediterranean project. There is no apparent will to do this, and that must be deplored. Let us get away once and for all from all the shilly-shallying and endless fine words that never turn into deeds. If we look at the fact that the MEDA programme has been translated only into one or two association agreements, it must be said that all this falls well short of the intentions stated and the resources promised at various summits both before and after Barcelona.
Salmon
The next item is the statement by the Commission on measures to tackle the spread of infectious anaemia in salmon.
Mr President, the Commission deeply regrets the heavy losses suffered by the Scottish salmon-farming industry due to the presence of infectious salmon anaemia (ISA). This is a severe blow to a sector which is already under strain on account of the fragile market situation for salmon.
The Commission services are following very closely the evolution of the disease and the measures taken by the UK authorities to combat the disease. We trust that the measures taken are in compliance with EU legislation. These measures impose compulsory slaughter at infected sites and movement restrictions on suspected farms. We are concerned about the consequences of both the disease and the eradication policy for the sector.
I draw your attention, therefore, to the possibilities that exist under Community legislation for Member States to grant national financial aid in case of disease outbreaks in the aquaculture sector. Any request to the Commission from the competent authorities in the UK to establish a compensation scheme will be examined rapidly. Provided such a request meets the required criteria under the present rules for approval by the Commission, we will not hesitate to act accordingly. We further believe that the disease is so serious and its presence puts such a heavy burden on the future of salmon farming in the Community, that eradication of the disease is justified. If this policy proves unsuccessful, we could, of course, consider submitting proposals to change this policy.
Mr President, it is very apt that Commissioner Bangemann is taking this speech at the end of the week. He may remember a previous occasion when he and I had an exchange of views about the Commission's position, after I had spoken to Scottish farmers.
I welcome wholeheartedly the Commission's views. It is a very serious issue in the Scottish farming industry. It is a disease which started in Norway and has affected several farms in Scotland. It started off in Glen Nevis in a fish farm in the Highlands. It is extremely serious indeed coupled with the threat from the Norwegian government dumping salmon within the European Union at prices which threaten the livelihood of many salmon industries. In Scotland and Ireland we have about 6 000 people employed in aquaculture. It is important that we ensure that the type of chemicals that the salmon industry uses are not harmful to the marine environment. As in all fishing policy we have to marry the exploitation of resources with the proper treatment of the environment and conservation of stocks, although the salmon farming world would obviously not want to conserve the stocks.
I welcome the Commissioner's statement. This week my own government has very generously committed itself to offer GBP 9 million - GBP 3 million a year over a three year period - to assist the salmon farmers. They are asking for matching funds and it is going to be administered by Highlands and Islands Enterprise and the industry itself. This follows on from discussions which the Scottish office has had with the industry. I welcome the fact that the Commission is not going to stand in the way of Member States because the second major condition is that the EU competition policy allow these salmon farmers to benefit from this assistance. This is particularly important, given the ownership of many of the salmon farms in Scotland by Norwegian companies. Indeed in the Shetland Islands, 50 % of the salmon industry is owned by Norway so it is extremely important that the Commission does not stand in the way and responds, as the Commissioner very generously promised, extremely rapidly to the moves and to any approaches from the Scottish office. I will be contacting Callum McDonald and John Sewell immediately after this meeting urging them to put in a quick request to the Commission.
Mr President, I wish to thank the Commission for the vigour it has exercised in tackling this issue of salmon in Scotland. Meanwhile, I would like to point out that Scotland is not the only region to have suffered from salmon diseases, which are partly due to the very efficient breeding of salmon in nets, as practised in Norway. Stocks of salmon are under threat in Finland too as a result of this sort of intensive farming, particularly as the dreaded salmon parasite has spread to the waters of southern and central Norway. It has spread north up as far as the Skibotn river, and therefore to the top of the arm of Finland, as it appears on the map, and the Tenojoki river is under imminent threat. The Tenojoki is Europe's longest salmon river. The Finnish authorities have been involved in intensive talks with their Norwegian counterparts, but no solution has been found for the protection of natural salmon stocks in the Tenojoki river. An added danger is the net breeding that is practised by the Norwegians in the Teno fiord. On the one hand, it threatens the genes of the salmon in the Tenojoki and their future survival in Europe's northernmost salmon river, and, on the other, the spread of the salmon parasite threatens the whole salmon stock in the Tenojoki. I would hope that the European Commission will embark on vigorous action to save the salmon stock in the European Union's longest salmon river for future generations and prevent it from being sacrificed on the altar of intensive fish farming.
Mr President, this is the third instance of this type of infectious anaemia in the North Atlantic. Previous outbreaks occurred in Norway and Canada, and now Scotland is affected. These situations arise because large numbers of salmon regularly escape from fish farms. Last year, for example, at least 70 tonnes of salmon disappeared from a fish farm near Oban. To make matters worse, we happen to know that the presence of infectious anaemia was suspected at this particular site. I believe it is only a matter of time until the disease spreads to wild salmon too - in which case we really will have serious problems, given that wild salmon stocks are already so depleted.
A whole host of problems surround aquaculture and salmon farming in general. All aspects of the question need to be brought together; perhaps a thorough investigation of the whole practice of aquaculture is now called for. I wonder whether the Commission would support such an initiative.
Another parasite called gyrodactylus sallaris is also present in Scandinavian waters. Norway recently came forward with a plan to treat 20 rivers with rotenone. That was an extreme decision, since such toxic treatment also extinguishes all other forms of life. What a desperate attempt to get to grips with this parasite!
Perhaps Commissioner Bangemann could tell me whether the Commission is aware of the presence of this parasite in fish in Scotland, Ireland or elsewhere.
Madam President, I would like to thank the Commissioner for his helpful statement and for his recognition of the fragility of the salmon market and for the concern he expressed about the consequences of this disease for the hard-pressed fish-farming industry, particularly in Scotland, where it is of vital economic importance to areas such as the Highlands and Islands where there is very little alternative employment.
Around the coastline some 340 salmon farms are supporting some 6 000 jobs in some of the most rural areas of Europe. It is an industry that is well organised and well managed, but it is in crisis due to infectious salmon anaemia. This disease, which is a kind of salmon 'flu, was exotic to the European Union until it first appeared in Scotland in May 1998, since when millions of healthy fish from just ten affected farms have had to be destroyed.
ISA has been known to cause very high mortalities in farmed salmon cages, but it is a disease that cannot affect human beings and it does not render the affected fish inedible. European Union directives as well as UK regulations aim for eradication. However, the eradication policy does not address the social and economic consequences of the destruction of millions of fish. The reality is that mass destruction brings with it the prospect of financial ruin for many of the small family firms which are involved. It can destroy the whole financing of smaller enterprises.
Since this issue was put on Parliament's agenda, the Secretary of State for Scotland has acted, recognising the employment consequences. As Mr McMahon said, the government has promised GBP 9m over three years, but this being on a matched funding basis with the industry, it is now under negotiation. It may not be possible for the small farms to meet the matched funding and so what sounds generous may, in fact, for some small enterprises be meaningless.
Banks have indicated that they will not lend on the security of fish stocks, so unless the larger companies are prepared to act as a financial umbrella, it is difficult to see how the offer will stave off financial ruin for these small firms. The big companies might be able to buy up the small ones, but in many cases it is the small companies which have a fine investment record in our rural areas.
Norway has tacked this problem with a policy of containment rather than slaughter and the question must be asked whether consideration should be given in the European Union to alternative methods of combating the disease.
It is vital that we take action. Scottish salmon farms are standing at a critical juncture, with decisions on buying next year's smolts now imminent. It is essential that urgent consideration be given to what further measures, including compensation, may be possible to assist the small-scale enterprises I have referred to. I cannot emphasise enough the seriousness of this situation. Swift and determined action is essential if we are to avoid the severe consequences being felt in some of Europe's most economically vulnerable communities.
Finally, Commissioner, may I ask you to confirm whether you would be prepared to consider the introduction of a Community-funded eradication programme should the current national proposals fail?
Mr President, it may seem odd that with my constituency in Hampshire, I should want to intervene in a debate about Scottish salmon. My constituency is called Itchen, Test and Avon, and these are three rivers famous for their salmon. I listened very carefully to Commissioner Bangemann. He mentioned the treatment of the areas affected. Does he specifically exclude any veterinary or pharmaceutical treatment of the disease, either where it occurs, or as a prophylaxis in areas which could in future be affected?
Mr President, as I said, the Commission is awaiting the proposals of the British Government. Some measures have been announced but we have received no plans giving detailed and concrete proposals and their financial impact.
But, as I indicated, we appreciate the seriousness of the situation, so no measure is by definition excluded. I have outlined the policy we are following for the time being. If it becomes necessary to add a new policy, we will, of course, try to be as helpful as possible. That also applies to research measures - as far as I know - I am not an expert in research.
As far as we are aware, we have not undertaken any research so far. But, as always, in our fisheries policy there may be funds available immediately. If there is a need for additional research from the Community side, of course we could do that as well.
I repeat, we are waiting now for concrete proposals and then we will do our utmost to authorise them and, if necessary, add something more.
Thank you very much, Mr Bangemann.
The debate is closed.
Parliament has now completed its agenda. The Minutes of today's sitting will be submitted to Parliament for its approval at the beginning of the next sitting.
Ladies and gentlemen, we have reached the end of our work in what has been an interesting week. I gather from Parliament's services that we have broken a record. We can put this week in the Guinness Book of Records, because we have held over 150 roll-call votes. I cannot comment on the advantages or otherwise of roll-call votes from my position in the Chair. They are governed by our Rules of Procedure.
But in any event, ladies and gentlemen, there is no doubt that each and every one of you has made a great effort, and so have Parliament's services. Our officials and interpreters have had to make a special effort, so it is my pleasant duty to thank them for their cooperation, and I say that with special emphasis today. After a week of snow this city has presented us with a wonderful day, so let us thank the city for this wonderful day and hope it will accompany us to the various points of the compass to which we shall now disperse to continue our work for the European Union.
Before we end, Mr Bangemann has asked to speak and it is an honour and a pleasure for me to give him the floor. You have the floor, Mr Bangemann.
Mr President, I just wanted to ask, if you are going to have this number of roll-call votes entered in the Guinness Book of Records, please add the speech I made yesterday. It was the shortest speech ever given by a Commissioner.
Applause
Mr Bangemann, I think there should be a double entry for that, firstly because it was the shortest speech, and secondly because it was made by you and your answers are usually very comprehensive, which is much appreciated.
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 11.15 a.m.